DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed 19 October 2022 have been fully considered but are not persuasive. Arguments concerning the new claim limitations are addressed in the rejection below. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (U.S. Patent Application Publication # 2020/0048871) in view of Hageman et al. (U.S. Patent Application Publication # 2019/0032305), and further in view of Kowatari et al. (U.S. Patent Application Publication # 2016/0006947).

Regarding claims 1 and 14, Nishizawa discloses a self-propelled work vehicle (figs 1-2, etc) comprising: 
a machine frame supported by a plurality of ground engaging units (figs 1-2, etc), wherein the work vehicle frame is selectively rotatable about a vertical axis associated with the machine frame (figs 3-6, 13, 15, 19B, etc); 
a work implement supported by the machine frame and extending from a first end thereof and selectively rotatable about one or more axes associated with the machine frame (figs 3-6, 13, 15, 19B, etc); 
a plurality of object sensors, each configured to generate object signals representative of detected objects in a respective field of vision (fig 2, abstract, Paragraph 36, 43, etc: “the external recognition sensor 156 is, for example, a camera, radar, a laser scanner and/or the like” (P36) means a plurality of sensors), wherein at least one of the plurality of object sensors has a field of vision including surroundings of an opposing second end of the machine frame with respect to the first end (fig 19B, P168, 170,  etc: object 622 behind vehicle is detected and displayed with icon 632 in image); and 
a controller functionally linked to the plurality of object sensors and to one or more drive units associated with the work implement and the plurality of wheels or tracks (figs 1-2, etc), wherein the controller is configured to 
determine a working area for the work vehicle, corresponding at least to a swing radius of the first end of the machine frame (figs 3-6, 13, 15, 17, 19B, claim 3, P95, etc), 
determine a position of each detected object relative to the machine frame based on the object signals (abstract, P147, 174, claims 1-2, etc) and known positions of the respective object sensors (abstract, P147, 174, claims 1-2, etc: implicit), and 
generate output signals based on the determined positions of each detected object with respect to the determined working area (abstract, P147, 174, claims 1-2, etc).

Nishizawa does not explicitly disclose that the position determination of the objects is based on known positions of the respective object sensors; or determining a working area corresponding at least to a swing radius of the second end of the machine frame.
In the same field of endeavor, Hageman discloses determining a position of each detected object relative to the machine frame based on object signals and known positions of the respective object sensors (P35, 40, 62, 76, etc). 
It would have been obvious before the effective filing date of the claimed invention for Nishizawa to do so, as implied by Nishizawa and/or taught by Hageman, in order to more accurately determine the positions of the objects (P35, 40, 62, 76, etc).  

In the same field of endeavor, Kowatari discloses a working area for the work vehicle corresponding at least to a swing radius of the second end of the machine frame (figs 2-6 and 8-16, P11, 57, 89, etc). 
It would have been obvious before the effective filing date of the claimed invention for Nishizawa to do so, as taught by Kowatari, in order to increase the range of rotation without colliding with an obstacle (figs 2-6 and 8-16, P11, 57, 89, etc). 

Regarding claim 2, Nishizawa in view of Kowatari further discloses that: one or more of the plurality of object sensors comprise ultrasonic sensors configured to generate object signals corresponding to a distance between a detected object and the respective sensor (P36, etc: “the external recognition sensor 156 is, for example, a camera, radar, a laser scanner and/or the like”. “and/or the like” would include ultrasonic sensors which are similar to radar or laser scanners except using ultrasonic waves rather than radio or light waves).

Regarding claims 3 and 15, Nishizawa in view of Kowatari further discloses that the controller is configured to: 
determine a swing radius of the work implement based on an orientation of the work implement and/or an angle of rotation about the one or more axes (figs 3-6, 13, 15, 17, 19B, claim 3, P95, 92, 89, 98, 101-103, 124, claim 6, etc), 
receive signals representative of the orientation and/or rotational movement of the work implement (figs 2, 3-6, 13, 15, 17, 19B, claim 3, P95, 92, 89, 98, 101-103, 124, claim 6, etc), and 
generate the output signals further based on a predicted second working area for the work vehicle corresponding to the swing radius of the work implement (abstract, P147, 174, claims 1-2, etc) in view of the orientation and/or rotational movement of the work implement (figs 3-6, 13, 15, 17, 19B, claim 3, P95, 92, 89, 98, 101-103, 124, claim 6, etc; or P159, 164, 171, 92, etc: output control signals restricted if orientation and/or rotational movement of the work implement would risk contact with obstacle).
Please also note that “in view” could reasonably be interpreted to include elements in the same invention or elements in any way related to or affecting each other, however indirectly or loosely.

Regarding claims 4 and 16, Nishizawa in view of Kowatari further discloses that: the output signals comprise one or more control signals to disable rotational movement of the machine frame if one or more objects are detected within the swing radius of the second end of the machine frame, and to disable rotational movement of the machine frame and of the work implement if one or more objects are detected within the swing radius of the work implement (fig 19A, P159, 164, 171, etc: disable movement that would risk collision with obstacle in swing radius, including disabling movement of swing motor of machine frame which would rotate both the machine frame and the implement; Kowatari figs 2-6 and 8-16, P11, 57, 89, etc: second end).
See also P164: “the controller 162 receiving the control signal controls the driving of each component through the control valve 141 to prevent contact with the obstacle. Here, for example, the controller 162 controls the driving of the traveling motors 125, 126, swing motor 124, boom cylinder 121, arm cylinder 122 and the bucket cylinder 123”.

Regarding claim 5, Nishizawa in view of Kowatari further discloses that: the controller is further configured to 
receive signals representative of a detected movement and orientation of the wheels or tracks (fig 2, P164, etc: implicit because required for controlling traveling motors/wheel and tracks as disclosed; also well known in the art), and 
generate the output signals further based on the predicted working area (abstract, P147, 174, claims 1-2, etc) in view of the detected movement and orientation of the wheels or tracks (P159, 164, 171, 92, etc: output control signals restricted if movement and orientation of the wheels or tracks would risk contact with obstacle).
Please also note that “in view” could reasonably be interpreted to include elements in the same invention or elements in any way related to or affecting each other, however indirectly or loosely.

Regarding claims 6 and 17, Nishizawa in view of Kowatari further discloses that: the controller is further configured to 
receive signals representative of an intended movement and orientation of the wheels or tracks (fig 2, etc: such as signals from operator control lever and/or other operator control input devices to control wheels or tracks), and 
generate the output signals further based on the predicted second working area (abstract, P147, 174, claims 1-2, etc) in view of the intended movement and orientation of the wheels or tracks (P159, 164, 171, 92, etc: output control signals restricted if intended movement and orientation of the wheels or tracks would risk contact with obstacle).
Please also note that “in view” could reasonably be interpreted to include elements in the same invention or elements in any way related to or affecting each other, however indirectly or loosely.

Regarding claim 7, Nishizawa in view of Kowatari further discloses that: 
locations of each detected objects are determined in a reference plane independent of an orientation of the machine frame (abstract, P147, 174, claims 1-2, etc), and 
the predicted second working area is determined further based on an intended movement of the work vehicle in the reference plane independent of the orientation of the machine frame (figs 3-6, 13, 15, 17, 19B, claim 3, P95, 92, 89, 98, 101-103, 124, claim 6, etc).

Regarding claims 8 and 18, Nishizawa in view of Kowatari further discloses that: the output signals comprise one or more control signals to disable movement of the wheels or tracks if one or more objects are detected within the determined working area (fig 19A, P159, 164, 171, etc: “the controller 162 receiving the control signal controls the driving of each component through the control valve 141 to prevent contact with the obstacle. Here, for example, the controller 162 controls the driving of the traveling motors 125, 126 [which control the track], swing motor 124, boom cylinder 121, arm cylinder 122 and the bucket cylinder 123” (P164), which would include disabling the traveling motors/wheels and resulting track movement that would risk contact with obstacle).

Regarding claim 9, Nishizawa in view of Kowatari further discloses that: the controller is configured to 
receive signals representative of a movement and orientation of the wheels or tracks (fig 2, etc: such as signals from operator control lever and/or other operator control input devices to control wheels or tracks), 
generate at least the one or more control signals to disable movement of the wheels or tracks, when the vehicle is detected as moving and further based on a predicted working area (fig 19A, P159, 164, 171, etc: “the controller 162 receiving the control signal controls the driving of each component through the control valve 141 to prevent contact with the obstacle. Here, for example, the controller 162 controls the driving of the traveling motors 125, 126 [which control the track], swing motor 124, boom cylinder 121, arm cylinder 122 and the bucket cylinder 123” (P164), which would include disabling the traveling motors/wheels and resulting track movement that would risk contact with obstacle in the working area), and 
wherein the output signals are at least provided to generate one or more visual or audible alerts to an operator of the vehicle, when the vehicle is not moving (fig 19B, P29, 54-56, 159, 167, 169-172, etc: generate alerts, when (but not only when) the vehicle is not moving).

Regarding claims 10 and 19, Nishizawa in view of Kowatari further discloses a display unit located in association with an operator of the vehicle (fig 2, 19B, etc); and 
wherein the output signals are at least provided to generate visual alerts on the display unit identifying sensors corresponding to the determined positions of each detected object with respect to the determined working area (fig 19B, P29, 54-56, 159, 167, 169-172, etc: display detected objects in working area, corresponding sensors implicitly identified; also well known in the art to identify corresponding sensors).

Regarding claims 11 and 20, Nishizawa in view of Kowatari discloses a plurality of sensors (P36, 43, etc: “the external recognition sensor 156 is, for example, a camera, radar, a laser scanner and/or the like” (P36) means a plurality of sensors), each sensor configured to generate images corresponding to a respective image region (P36, 43, etc), wherein a field of vision for each of the plurality of object sensors overlaps with the image region for at least one of the plurality of sensors (P36, 43, etc: implicit); and 
wherein the output signals from the controller are at least provided to selectively generate images from one or more of the sensors on the display unit, said one or more sensors having image regions corresponding to the determined positions of each detected object with respect to the determined working area (fig 19B, P29, 54-56, 159, 167, 169-172, etc).
Nishizawa fails to disclose that the plurality of sensors are a plurality of cameras.
In the same field of endeavor, Hageman discloses a plurality of cameras (P35, 40, 62, 76, etc). 
It would have been obvious before the effective filing date of the claimed invention to modify Nishikawa to do so, as taught by Hageman, in order to increase the amount of image data captured (P35, 40, 62, 76, etc).  

Regarding claim 12, Nishizawa fails to disclose providing the output signals to prioritize one or more of the plurality of cameras in the selectively generated images on the display unit based on the determined positions of each detected object with respect to the determined working area. 
However, it is well known in the art to prioritize one or more of the plurality of cameras in selectively generated images on a display based on the objects detected by the cameras. 
It would have been obvious before the effective filing date of the claimed invention to modify Nishikawa to do so, as well known in the art, in order to display the most useful images to the user (e.g. images with the most detected objects), with predictable results.  

Regarding claim 13, Nishizawa in view of Kowatari further discloses that: overlapping images generated from each of the individual image regions are joined together to form a total image on the display unit from a bird's eye view (fig 19B, P29, 54-56, 159, 167, 169-172, etc: implicit, because the displayed 360o image as shown fig 19B must be joined together from multiple camera images – it could not be generated from a single camera image from an on-board camera), and 
wherein the output signals from the controller are at least provided to visually render the determined positions of each detected object in association with the total image on the display unit (fig 19B, P29, 54-56, 159, 167, 169-172, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
November 9, 2022